DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 06/14/2021. Claims 1, 9-10, 12, and 18 are amended. Claims 2-3, 11, 13-14, 17, and 19-21 are cancelled. Claims1, 4-10, 12, 15-16, 18, and 22 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Allowable Subject Matter
Claims 1, 4-10, 12, 15-16, 18, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relates to techniques for providing secure deduplication in a data storage system using smaller hash values. The techniques employ a keyed hash function to generate keyed hash values for data blocks received at the data storage system. The keyed hash function can generate keyed hash values having an acceptable probability of accidental collision, in which each keyed hash value requires a reduced number of bits to represent them. By representing each keyed hash value with a number of bits less than the number required for a cryptographic hash value, the impact that an index table in main memory has on the amount of free memory space available can be reduced, while still providing an acceptable probability of accidental collision. The keyed hash function can be implemented as a keyed universal hash 
Regarding claim 1, although the prior art of record teaches a method of providing secure data deduplication with smaller hash values in a data storage system, the data storage system including a storage processor and a memory, the method comprising: a plurality of noncryptographic keys for a plurality of deduplication domains, respectively, the plurality of noncryptographic keys including a randomly generated noncryptographic key for a respective deduplication domain from among the plurality of deduplication domains; receiving, at the storage processor, data for storage in one or more storage resources of the respective deduplication domain; segmenting the data into a plurality of data segments; for at least a respective data segment from among the plurality of data segments; maintaining the obtained keyed hash value for the respective data segment in an index table for the respective deduplication domain; and performing a data deduplication operation on the respective data segment using the keyed hash value for the respective data segment.
None of the prior art, alone or in combination teaches inputting only the respective data segment and the noncryptographic key for the respective deduplication domain into a universal hash function based on a Galois Message Authentication Code (GMAC) to obtain a keyed hash value for the respective data segment that has an acceptable probability of accidental collision for secure data deduplication in view of the other limitations of claim 1.
Regarding claim 12, although the prior art of record teaches a system for providing secure data deduplication with smaller hash values, comprising: -5- a plurality of storage resources of a respective deduplication domain from among a plurality of deduplication domains; a memory; and a storage processor operative to execute instructions out of the memory: to randomly generate a plurality of noncryptographic keys for a plurality of deduplication domains, respectively, the plurality of noncryptographic keys including a noncryptographic key for the respective deduplication domain; to receive data for storage in one or more of the plurality of storage resources of the respective deduplication domain; to segment the data into a plurality of data segments; for at least a respective data segment from among the plurality of data segments;  to maintain the obtained keyed hash value for the respective data segment in an index table for the respective deduplication domain; and to perform a data deduplication operation on the respective data segment using the keyed hash value for the respective data segment.
None of the prior art, alone or in combination teaches to input only the respective data segment and the noncryptographic key for the respective deduplication domain into a universal hash function based on a Galois Message Authentication Code (GMAC) to obtain a keyed hash value for the respective data segment that has an acceptable probability of accidental collision for secure data deduplication in view of the other limitations of claim 12.
Regarding claim 18, although the prior art of record teaches a computer program product having a non-transitory computer readable medium that stores a set of instructions to provide secure data deduplication with smaller hash values in a data storage system, the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: randomly generating a plurality of noncryptographic keys for a plurality of deduplication domains, respectively, the plurality of noncryptographic keys including a noncryptographic key for a respective deduplication domain from among the plurality of deduplication domains; receiving, at a storage processor, data for storage in one or more storage resources of the respective deduplication domain; segmenting the data into a plurality of data segments; for at least a respective data segment from among the plurality of data segments; maintaining the obtained keyed hash value for the respective data segment in an index table for the respective deduplication domain; and performing a data deduplication operation on the respective data segment using the keyed hash value for the respective data segment.
None of the prior art, alone or in combination teaches inputting only the respective data segment and the-7- noncryptographic key for the respective deduplication domain into a universal hash function based on a Galois Message Authentication Code (GMAC) to obtain a keyed hash value for the respective data segment that has an acceptable probability of accidental collision for secure data deduplication in view of the other limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497